Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
2.	This Final Office action is in response to the application filed on June 28th, 2021 and in response to Applicant’s Arguments/Remarks filed on January 14th, 2022. Claims 1, 3-9, 11-16, and 18-20 are pending.
Priority
3.	Application 17/359,685 filed on June 28th, 2021 is a continuation of Application 16/743,120 which was filed on January 15th, 2020 and claims foreign priority to CN201711054359.7 which was filed on October 31st, 2017 and PCT/CN2018/105951 filed on September 17th, 2018. 
Examiner Request
4.	The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.
Terminal Disclaimer
5.	Examiner notes that the Terminal Disclaimer filed on January 14th, 2022 is proper.
Response to Arguments
6.	Applicant’s arguments, with respect to the non-statutory double-patenting rejection have been fully considered and are persuasive in view of the filing of the Terminal Disclaimer that obviates the rejection.  
7.	Applicant’s arguments, with respect to the objections of claims 5 and 13 have been fully considered and are persuasive in view of the claim amendments.  The objections of claims 5 and 13 has been withdrawn. 
8.	Applicant argues that Neafsy doesn’t teach a device ID. More specifically, Applicants argue that the device ID of the present application is different from the session ID of the prior art because “session is a software concept… [and] device ID refers to a unique identifier of a hardware device.” Examiner respectfully disagrees. A session ID in the most broad sense refers to a unique identifier of a hardware device as well. More specifically, Examiner notes that the prior art device creates the ID for the session, and therefore can be construed as a device ID. The session ID in the prior art is later received back and checked to make sure it matches that which was sent to the mobile device, therefore it has some identifying characteristics relating to the device itself in order for this correlation to be made. As Somani, were not relied upon to teach the “device ID” limitation, the argument that Somani doesn’t teach this limitation is moot. The rejection is maintained.
9.	Applicant argues that the references do not teach or imply the limitations of amended claim 1.  Examiner respectfully disagrees and has updated the amended claim to reflect the updated rejection. Examiner further notes that the statement that Applicant is arguing that the references doesn’t teach constitutes intended use claim 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1, 3, 4, 7-9, 11, 12, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US2014/0219453 to Neafsey et al. (hereinafter Neafsey) in view of US Patent Publication US2016/0055693 to Somani et al. (hereinafter Somani) in view of US Patent Publication US2017/0236113 to Chitalia et al. (hereinafter Chitalia) further in view of US Patent Publication US2016/0021067 to Liu et al. (hereinafter Liu).
As per claim 1
Neafsy discloses a computer-implemented method, comprising: establishing, by a user terminal device, a near field communication (NFC) connection with a fare-collecting device of a transit system (Figure 3 and The reader device 108 may be a reader, a lock, a payment terminal, and/or any other type of device that is configured to communicate with a mobile device 102 to receive a credential or secure data 103 for processing. The reader device 108 may include a transceiver 110 that allows the mobile device 102 and the reader device 108 to communicate with one another. In some 
obtaining, by the user terminal device, a device ID of the fare-collecting device through the NFC connection (the reader device 108 generates an identifier, such as a session identifier, and appends the identifier to a uniform resource identifier (URI) and the reader device 108 transmits the session identifier and the URI as an NDEF message to the transceiver 110 of the mobile device 102 using the NFC peer-to-peer connection: paragraphs [0030-0031]);
encrypting, by the user terminal device, the device ID of the fare-collecting device, and an account ID of a user account associated with the user terminal device to obtain encrypted data (The application 106 on the mobile device 102 may encrypt the session identifier, secure data 103, and a unique device identifier (e.g., a phone ID or a registered device ID, which may be similar to a MIFARE UID) with a symmetric key or a device diversified symmetric key [0034 and 0037]); and 
sending, by the user terminal device, the encrypted data to the fare-collecting device through the NFC connection for the fare-collecting device to decrypt the encrypted data to obtain decrypted data, and the device ID in the decrypted data, and upon successful verification, deduct a fare from the user account (the mobile device 102 transmits, beams, and/or pushes, via the transceiver 104, the encrypted payload (session identifier, secure data 103, unique device identifier) along with the unique device identifier (unencrypted) to the reader device: paragraphs [0034 and 0037] The application 112 may unpack the unique device identifier from the NDEF message. The application 112 on the reader device 108 may decrypt the payload using a symmetric key or a device diversified symmetric key, and/or the unique device identifier: paragraph [0038]) (verifies that the session identifier received from the mobile device 102 matches or corresponds to the session identifier that was sent to the mobile device: paragraph [0039]; (If the session identifiers and the device identifiers do correspond to one another, the process 300 proceeds from operation 318 to operation 322. At operation 322, the reader device 108 transmits the secure data 103 to the processing system 116 and As another example, if the reader device 108 is a payment terminal, the reader device 108 will accept the payment and complete the transaction: paragraphs [0041 and 0042]).
Examiner notes that for the fare-collecting device to decrypt the encrypted data to obtain decrypted data, verify the timestamp and the device ID in the decrypted data, and upon successful verification, deduct a fare from the user account constitutes intended use claim language and is thus not given patentable weight.
	Neafsy does not specifically teach paying a fare. Neafsy does however teach payments and use in transit (see at least paragraph [0042] and wherein the system is one of… a transit system: paragraph [0062]).
	Somani teaches paying a fare (Figures 4 & 5 and paragraph [0019]).
	Therefore it would have been obvious at the time of filing to combine Neafsy to include paying a fare as in Somani to combine prior art elements according to known methods.

Chitalia teaches encrypting a timestamp and verifying the timestamp (In these embodiments, at step S136, the application on the communication device 10 may encrypt the transaction data: paragraph [0044] and In some embodiments, the transaction data may further comprise a timestamp associated with the transaction data (i.e., a timestamp indicating the time at which the location of the access device was determined and sent): paragraphs [0053 and 0055]).
Chitalia does not specifically teach a timestamp indicating a time of encryption.
Liu teaches a timestamp indicating a time of encryption (The timing message may be a timestamp corresponding to a time when the server generates an encrypted message, or a timestamp corresponding to a time when the server receives a latest call request: paragraph [0082]).
Therefore it would have been obvious at the time of filing to combine Neafsy and Somani to include encrypting a timestamp indicating a time of encryption and verifying the timestamp as taught by Chitalia and Liu to combine prior art elements according to known methods to enhance transaction security.

As per claim 9
Neafsy discloses a system for paying a fare, comprising a processor and a non-transitory computer- readable storage medium storing instructions executable by the processor to cause the system to perform operations comprising (paragraph [0061]): 
establishing a near field communication (NFC) connection with a fare-collecting device of a transit system (Figure 3 and The reader device 108 may be a reader, a lock, a payment terminal, and/or any other type of device that is configured to communicate with a mobile device 102 to receive a credential or secure data 103 for processing. The reader device 108 may include a transceiver 110 that allows the mobile device 102 and the reader device 108 to communicate with one another. In some embodiments, the transceiver 110 is an NFC transceiver that allows the mobile device 102 and the reader device 108 to communicate over an NFC peer-to-peer connection: paragraph [0011 and 0029] and a transit system: paragraph [0062]);
obtaining a device ID of the fare-collecting device through the NFC connection (the reader device 108 generates an identifier, such as a session identifier, and appends the identifier to a uniform resource identifier (URI) and the reader device 108 transmits the session identifier and the URI as an NDEF message to the transceiver 110 of the mobile device 102 using the NFC peer-to-peer connection: paragraphs [0030-0031]);
encrypting the device ID of the fare-collecting device and an account ID of a user account associated with the user terminal device to obtain encrypted data (The application 106 on the mobile device 102 may encrypt the session identifier, secure data 103, and a unique device identifier (e.g., a phone ID or a registered device ID, which may be similar to a MIFARE UID) with a symmetric key or a device diversified symmetric key [0034 and 0037]); and 
sending the encrypted data to the fare-collecting device through the NFC connection for the fare-collecting device to decrypt the encrypted data to obtain decrypted data, and the device ID in the decrypted data, and upon successful fare from the user account (the mobile device 102 transmits, beams, and/or pushes, via the transceiver 104, the encrypted payload (session identifier, secure data 103, unique device identifier) along with the unique device identifier (unencrypted) to the reader device: paragraphs [0034 and 0037] The application 112 may unpack the unique device identifier from the NDEF message. The application 112 on the reader device 108 may decrypt the payload using a symmetric key or a device diversified symmetric key, and/or the unique device identifier: paragraph [0038]) (verifies that the session identifier received from the mobile device 102 matches or corresponds to the session identifier that was sent to the mobile device: paragraph [0039]; (If the session identifiers and the device identifiers do correspond to one another, the process 300 proceeds from operation 318 to operation 322. At operation 322, the reader device 108 transmits the secure data 103 to the processing system 116 and As another example, if the reader device 108 is a payment terminal, the reader device 108 will accept the payment and complete the transaction: paragraphs [0041 and 0042]).
Examiner notes that for the fare-collecting device to decrypt the encrypted data to obtain decrypted data, verify the timestamp and the device ID in the decrypted data, and upon successful verification, deduct a fare from the user account constitutes intended use claim language and is thus not given patentable weight.
	Neafsy does not specifically teach paying a fare. Neafsy does however teach payments and use in transit (see at least paragraph [0042] and wherein the system is one of… a transit system: paragraph [0062]).
	Somani teaches paying a fare (Figures 4 & 5 and paragraph [0019]).
	Therefore it would have been obvious at the time of filing to combine Neafsy to include paying a fare as in Somani to combine prior art elements according to known methods.
Neafsy and Somani do not specifically teach encrypting a timestamp indicating a time of encryption and verifying the timestamp.
Chitalia teaches encrypting a timestamp and verifying the timestamp (In these embodiments, at step S136, the application on the communication device 10 may encrypt the transaction data: paragraph [0044] and In some embodiments, the transaction data may further comprise a timestamp associated with the transaction data (i.e., a timestamp indicating the time at which the location of the access device was determined and sent): paragraphs [0053 and 0055]).
Chitalia does not specifically teach a timestamp indicating a time of encryption.
Liu teaches a timestamp indicating a time of encryption (The timing message may be a timestamp corresponding to a time when the server generates an encrypted message, or a timestamp corresponding to a time when the server receives a latest call request: paragraph [0082]).
Therefore it would have been obvious at the time of filing to combine Neafsy and Somani to include encrypting a timestamp indicating a time of encryption and verifying the timestamp as taught by Chitalia and Liu to combine prior art elements according to known methods to enhance transaction security.



Neafsy discloses a non-transitory computer-readable storage medium for paying a fare, configured with instructions executable by one or more processors to cause the one or more processors to perform operations comprising (paragraph [0061]): 
establishing a near field communication (NFC) connection with a fare-collecting device of a transit system (Figure 3 and The reader device 108 may be a reader, a lock, a payment terminal, and/or any other type of device that is configured to communicate with a mobile device 102 to receive a credential or secure data 103 for processing. The reader device 108 may include a transceiver 110 that allows the mobile device 102 and the reader device 108 to communicate with one another. In some embodiments, the transceiver 110 is an NFC transceiver that allows the mobile device 102 and the reader device 108 to communicate over an NFC peer-to-peer connection: paragraph [0011 and 0029] and a transit system: paragraph [0062]);
obtaining a device ID of the fare-collecting device through the NFC connection (the reader device 108 generates an identifier, such as a session identifier, and appends the identifier to a uniform resource identifier (URI) and the reader device 108 transmits the session identifier and the URI as an NDEF message to the transceiver 110 of the mobile device 102 using the NFC peer-to-peer connection: paragraphs [0030-0031]);
encrypting the device ID of the fare-collecting device and an account ID of a user account to obtain encrypted data (The application 106 on the mobile device 102 may encrypt the session identifier, secure data 103, and a unique device identifier (e.g., a phone ID or a registered device ID, which may be similar to a MIFARE UID) with a symmetric key or a device diversified symmetric key [0034 and 0037]); and
sending the encrypted data to the fare-collecting device through the NFC connection for the fare-collecting device decrypt the encrypted data to obtain decrypted data, and the device ID in the decrypted data, and upon successful verification, deducts a fare from the user account (the mobile device 102 transmits, beams, and/or pushes, via the transceiver 104, the encrypted payload (session identifier, secure data 103, unique device identifier) along with the unique device identifier (unencrypted) to the reader device: paragraphs [0034 and 0037] The application 112 may unpack the unique device identifier from the NDEF message. The application 112 on the reader device 108 may decrypt the payload using a symmetric key or a device diversified symmetric key, and/or the unique device identifier: paragraph [0038]) (verifies that the session identifier received from the mobile device 102 matches or corresponds to the session identifier that was sent to the mobile device: paragraph [0039]; (If the session identifiers and the device identifiers do correspond to one another, the process 300 proceeds from operation 318 to operation 322. At operation 322, the reader device 108 transmits the secure data 103 to the processing system 116 and As another example, if the reader device 108 is a payment terminal, the reader device 108 will accept the payment and complete the transaction: paragraphs [0041 and 0042]).
Examiner notes that for the fare-collecting device to decrypt the encrypted data to obtain decrypted data, verify the timestamp and the device ID in the decrypted data, and upon successful verification, deduct a fare from the user account constitutes intended use claim language and is thus not given patentable weight.

	Somani teaches paying a fare (Figures 4 & 5 and paragraph [0019]).
	Therefore it would have been obvious at the time of filing to combine Neafsy to include paying a fare as in Somani to combine prior art elements according to known methods.
Neafsy and Somani do not specifically teach encrypting a timestamp indicating a time of encryption and verifying the timestamp.
Chitalia teaches encrypting a timestamp and verifying the timestamp (In these embodiments, at step S136, the application on the communication device 10 may encrypt the transaction data: paragraph [0044] and In some embodiments, the transaction data may further comprise a timestamp associated with the transaction data (i.e., a timestamp indicating the time at which the location of the access device was determined and sent): paragraphs [0053 and 0055]).
Chitalia does not specifically teach a timestamp indicating a time of encryption.
Liu teaches a timestamp indicating a time of encryption (The timing message may be a timestamp corresponding to a time when the server generates an encrypted message, or a timestamp corresponding to a time when the server receives a latest call request: paragraph [0082]).
Therefore it would have been obvious at the time of filing to combine Neafsy and Somani to include encrypting a timestamp indicating a time of encryption and verifying the timestamp as taught by Chitalia and Liu to combine prior art elements according to known methods to enhance transaction security.

As per claims 3, 11, and 18
Neafsy and Somani do not specifically teach the verification of the decrypted data comprises verifying a time interval between the time of encryption and a current time is smaller than a time-length threshold.
Examiner notes that the limitation this depends on, “for the fare-collecting device to decrypt the encrypted data to obtain decrypted data, verify the timestamp and the device ID in the decrypted data, and upon successful verification, deduct a fare from the user account” constitutes intended use claim language and is thus not given patentable weight.
Chitalia teaches the decrypted data is verified when a time interval between the time of encryption and a current time is smaller than a time-length threshold (If the distances are within the predetermined threshold, the transaction may be processed: paragraph [0055 and 0057]).
Liu teaches the decrypted data is verified when a time interval between the time of encryption and a current time is smaller than a time-length threshold (paragraphs [0085-0086]).
Therefore it would have been obvious at the time of filing to combine Neafsy and Somani to include the decrypted data is verified when a time interval between the time of encryption and a current time is smaller than a time-length threshold as taught by Chitalia and Liu to combine prior art elements according to known methods to enhance transaction security.

As per claims 4, 12, and 19
Neafsy discloses encrypting, through a payment application installed on the terminal device, the device ID and the account ID according to an encryption algorithm agreed by the payment application and the transit system (symmetric key: paragraph [0034 and 0038).  

As per claims 7, and 15
Neafsy discloses the verification of the decrypted data comprises verifying the device ID in the encrypted data is consistent with the device ID of the fare-collecting device (verifies that the session identifier received from the mobile device 102 matches or corresponds to the session identifier that was sent to the mobile device: paragraph [0039]; and If the session identifiers and the device identifiers do correspond to one another, the process 300 proceeds from operation 318 to operation 322. At operation 322, the reader device 108 transmits the secure data 103 to the processing system 116 and As another example, if the reader device 108 is a payment terminal, the reader device 108 will accept the payment and complete the transaction: paragraphs [0041 and 0042]).

As per claim 8
Neafsy discloses the fare is deducted from the user account by: sending the account ID to a server to deduct the fare (If the session identifiers and the device identifiers do correspond to one another, the process 300 proceeds from operation 318 to operation 322. At operation 322, the reader device 108 transmits the secure data 103 to the processing system 116 and As another example, if the reader device 108 is a payment terminal, the reader device 108 will accept the payment and complete the transaction: paragraphs [0041 and 0042]).
	Neafsy does not specifically teach paying a fare. Neafsy does however teach payments (see at least paragraph [0042]).
	Somani teaches paying a fare (Figures 4 & 5 and paragraph [0019]).
	Therefore it would have been obvious at the time of filing to combine Neafsy to include paying a fare as in Somani to combine prior art elements according to known methods.
 
11.	Claims 5, 6, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US2014/0219453 to Neafsey et al. (hereinafter Neafsey) in view of US Patent Publication US2016/0055693 to Somani et al. (hereinafter Somani) in view of US Patent Publication US2017/0236113 to Chitalia et al. (hereinafter Chitalia) in view of US Patent Publication US2016/0021067 to Liu et al. .
As per claims 5, and 13
Neafsy discloses the user terminal device comprises: an NFC front-end chip; an NFC antenna (paragraph [0010]). 
Neafsy and Somani do not specifically teach a security chip storing account balance of the user account.  
Hammad teaches a security chip storing account balance of the user account (paragraph [0004] The payment and transit (or other) applications share the contactless chip or other data storage element: paragraph [0065]).  
Therefore it would have been obvious at the time of filing to combine Neafsy and Somani to include a security chip storing account balance of the user account as taught by Hammad to combine prior art elements according to known methods to not require access to remote databases for the purpose of user authentication or record keeping at the time of a transaction (paragraph [0004]).

As per claims 6, and 14
Neafsy and Somani do not specifically teach receiving, from the fare-collecting device, an updated account balance after the deduction and storing the updated account balance in the security chip.  
Hammad teaches receiving, from the fare-collecting device, an updated account balance after the deduction and storing the updated account balance in the security chip (deduction of a prepaid amount from a transit account: paragraph [0030] and The payment and transit (or other) applications share the contactless chip or other data storage element: paragraph [0065]).
Therefore it would have been obvious at the time of filing to combine Neafsy and Somani to include receiving, from the fare-collecting device, an updated account balance after the deduction and storing the updated account balance in the security chip as taught by Hammad to combine prior art elements according to known methods to not require access to remote databases for the purpose of user authentication or record keeping at the time of a transaction (paragraph [0004]).

As per claim 20
Neafsy and Somani do not specifically teach a security chip storing account balance of the user account, and wherein the operations further comprise: receiving, from the fare-collecting device, an updated account balance after the deduction and storing the updated account balance in the security chip.
Hammad teaches a security chip storing account balance of the user account (paragraph [0004] The payment and transit (or other) applications share the contactless chip or other data storage element: paragraph [0065]) and wherein the operations further comprise receiving, from the fare-collecting device, an updated account balance after the deduction and storing the updated account balance in the security chip (deduction of a prepaid amount from a transit account: paragraph [0030] and The 
Therefore it would have been obvious at the time of filing to combine Neafsy and Somani to include a security chip storing account balance of the user account, and wherein the operations further comprise: receiving, from the fare-collecting device, an updated account balance after the deduction and storing the updated account balance in the security chip as taught by Hammad to combine prior art elements according to known methods to not require access to remote databases for the purpose of user authentication or record keeping at the time of a transaction (paragraph [0004]).

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




January 2022
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693